Citation Nr: 9928245	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 1982.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDING OF FACT

The veteran's claim for service connection for a left 
shoulder disability is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a left 
shoulder disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he injured his left 
shoulder during a fall from his bed while on active duty.  In 
correspondence received in December 1997, the veteran 
asserted that records from the John Cochran VA Medical Center 
(VAMC) would substantiate that he had surgical treatment of 
his left shoulder in the middle of 1983, within one year 
following service.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998). 

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a left 
shoulder disability.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a left shoulder disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that in April 1982 
the veteran fell from his "rack" onto his left upper 
extremity.  On physical examination, the veteran's left arm 
was described as painful with range of motion, and had a 
crackling sound with movement.  The veteran was assessed with 
a sprained arm due to trauma.  The remainder of the veteran's 
service medical records, including a June 1982 discharge 
examination report, are negative for reference to the left 
arm.  

Medical records dated from August 1989 through July 1998 from 
the St. Louis VAMC, the John Cochran VAMC, and the Jefferson 
Barracks facility have been associated with the claims file.  
The report of a January 1983 VA examination is negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
the left shoulder.  It was reported that no scars were noted 
on examination of the musculoskeletal system.  The veteran 
noted Jefferson Barracks in his narrative history.

A September 1993 VA Abbreviated Medical Record notes 
treatment for conditions not related to the current claim, as 
well as an Axis III diagnosis of status post left shoulder 
pinning.  

A report of VA hospitalization in January 1997 reflects it 
was noted as medical history that a pin had been placed in 
the "right" shoulder in 1983.

A May 1997 radiographic examination of the left shoulder 
resulted in an impression of no fracture or subluxation.  A 
corresponding May 1997 VA examination report noted that the 
radiographic examination showed the beginning of degenerative 
changes.  There was a 3-inch scar on the anterior portion of 
the left shoulder.  The report provides a final diagnosis of 
status post left acromioclavicular separation and surgery; 
slight mild decreased range of motion in the left shoulder, 
secondary to trauma with mild loss of strength; and early 
degenerative joint disease in the left shoulder.  

In late January 1998, shoulder pain was noted, status post 
acromioclavicular joint separation and repair in the 1980's.  
In February 1998, the veteran failed to report for a 
scheduled consultation for chronic shoulder pain. 

The veteran's post-service medical records do not provide 
competent evidence, such as a medical opinion, showing a 
nexus or link between the veteran's current left shoulder 
disability and his active service.  Ideally, such an opinion 
would be based on a review of the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of such a relationship in this case, the 
veteran's claim for service connection for a left shoulder 
disability is not well-grounded and the appeal must be 
denied.

The Board recognizes the veteran's own contentions that his 
current left shoulder disability is the result of a fall 
incurred during his active service.  While the veteran is 
competent to describe his observations, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or attribution of 
etiology.  Id.  Accordingly, his testimony does not 
constitute competent evidence that his current left shoulder 
disability is the result of, or related to, his military 
service or an injury that occurred therein.

The Board also recognizes the veteran's assertions that 
additional post-service medical records exist that would show 
that he underwent surgical treatment in the middle of 1983 at 
the John Cochran Division.  The Board points out that efforts 
to find additional VA treatment records supporting his claim 
have not been successful.  Correspondence received in October 
1998 from the West Side VAMC reflects that there were no 
records of treatment for the veteran at that facility for the 
period from 1983 through 1996.

Further, May 1999 correspondence from the St. Louis VAMC 
notes that per record tracking, the veteran's medical record 
was flagged missing (volume 1) as of September 8, 1993.  A 
search was conducted to see if the record could have been 
placed in storage.  After a thorough search through the 
existing retired books maintained by the John Cochran 
Division file room, no evidence was found that the medical 
record had been placed in storage.  It was noted that the 
file rooms for John Cochran and Jefferson Barracks would 
continue to be searched.  No additional evidence has since 
been received from the St. Louis VAMC.

Because of the lack of competent medical evidence linking the 
veteran's current left shoulder disability to his active 
duty, his claim is not well-grounded and the appeal is thus 
denied.

In reaching the above determination, the Board recognizes 
that this issue is being disposed of in a manner that differs 
from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claim was 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 



ORDER

Evidence of a well-grounded claim for service connection for 
a left shoulder disability not having been received, the 
appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

